People v Tyson (2016 NY Slip Op 07261)





People v Tyson


2016 NY Slip Op 07261


Decided on November 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2016

Friedman, J.P., Renwick, Feinman, Gische, Kapnick, JJ.


2125 4391/10

[*1]The People of the State of New York, Respondent,
vTyler Tyson, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Desiree Sheridan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Malancha Chanda of counsel), for respondent.

Judgment, Supreme Court, New York County (Eduardo Padró, J.), rendered March 8, 2013, as amended April 17, 2013, convicting defendant, upon her plea of guilty, of assault in the first degree, and sentencing her, as a juvenile offender, to a term of 2½ to 7½ years, unanimously affirmed.
The court properly exercised its discretion in denying youthful offender treatment (see generally People v Drayton , 39 NY2d 580 [1976]), given the heinousness of the crime, defendant's failure to comply with the conditions of her plea, and her involvement in additional violent crimes for which a Bronx indictment was pending at the time of sentencing on this case.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 3, 2016
CLERK